Title: To James Madison from William Lyman, 14 August 1807
From: Lyman, William
To: Madison, James



Sir
American Consulate & Agency London 14th August 1807

To my Communication of the 1st inst. by Mr. Biddle in the Corn Planter via Philadelphia I have at this time little more to add than the Information of my having enclosed you a number of the Public News Papers and also the Circular Letter of the American Chamber of Commerce at Liverpool whence (particularly from the Letter) you will be able in some measure to learn what Degree of sensation hath been excited here by the late Hostile aspect of Affairs and the apprehended rupture with the United States. This proceeding of The Merchants is the more to be regarded from the consideration of its being not only without the Countenance but directly contrary to the wishes of the Government and establishes therefore the Fact which sometimes formerly I have heard questions in America how deeply the loss of our Commerce would befall this Country in the Emphatic language of Mr. Bourke it is the Power which nourishes this Political Body the opportunity forbids me more time to subject assurances of the high consideration with which I have the Honor to be Sir very respectfully Your Obedt Servt,

Wm Lyman

